MEMORANDUM **
Lucas James McCoy appeals from his guilty-plea conviction and 141-month sentence for conspiracy to distribute marijuana and methamphetamine, and use, carry, or discharge of firearms during and in relation to a drug trafficking crime, all in violation of 18 U.S.C. § 924(c)(1)(A)(iii) and 21 U.S.C. §§ 841(a)(1) and 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for McCoy has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. McCoy has not filed a pro se supplemental brief.
Our independent review of the brief and the record, pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.